[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 131 
The defense to this action on the merits, if it has any foundation, rests upon the assertion by the defendants of the right to disregard and repudiate their written contract contained in the bills of lading, to pay landing and wharfinger's fees at the rate specified in the margin of the bills, although the carriers exercised their option to discharge the sugars in Brooklyn. It is manifest that this defense cannot be maintained upon the ordinary and general rules applicable to contracts. The option reserved by the carrier to discharge the sugars in Brooklyn contemplated a delivery upon a wharf in case the option was exercised, as is shown by the notation in the margin of the bills. It is inferable from the agreed facts that the option was reserved by the carrier for their convenience in unloading and assorting cargo. At all events the shippers, by the bills of lading, assented to this mode of delivery, and they had no right to insist that, for their convenience, the sugars should be delivered from the side of the ship. The parties to the contract not only made a special agreement as to the mode of delivery, but they fixed by the same agreement *Page 134 
the amount which the shipper or consignee should pay for landing and wharfinger's charges in case the carriers elected to discharge the sugars in Brooklyn. It is plain that this agreement also was within the general competency of contracting parties and was binding upon the defendants, unless they are freed from liability to perform their contract upon some special ground. It is claimed that, assuming the contract was valid and enforceable between the carriers and the defendants, there was no privity between the plaintiffs and defendants which will support an action by the plaintiffs to recover the stipulated compensation. It is unnecessary to invoke the doctrine of Lawrence v. Fox
(20 N.Y. 268), in order to support the judgment below, and it is not important to consider whether the doctrine of that case is applicable. The plaintiffs came into possession of the sugars through a delivery by carriers duly authorized by the shippers and consignees to make delivery on such wharf in Brooklyn as the carriers might select, subject to the payment by the consignees of wharfinger's fees at a specified rate. The receipt of the cargo on the wharf was in legal effect a service rendered by the plaintiffs for the defendants, upon the employment of the carriers duly authorized to contract in behalf of the defendants for the service at the rates agreed upon in the bill of lading. The defendants were parties to the bills of lading. The plaintiffs received the goods under the terms expressed therein and thereby became entitled to enforce the contract made for the benefit of such wharfinger as should render the contemplated service. In general a bill of lading is binding upon and protects all persons who by means of or under it become the owners or custodians of the goods. (See Whitworth v. Erie R. Co.,87 N.Y. 413; Morse v. Pesant, 2 Keyes, 16; The Delaware, 14 Wall. 579.)
But the defendants mainly rely for their defense upon the act (Chap. 320 of the Laws of 1873) entitled "An act to amend an act in relation to the rates of wharfage and to regulate piers, wharves, bulk-heads and slips in the cities of New *Page 135 
York and Brooklyn, passed May sixth, eighteen hundred and seventy." The first section of the act prescribes the rates of wharfage and dockage within the cities of New York and Brooklyn. "Wharfage" is a charge against a vessel for lying at a wharf, and is not a charge for caring for the goods. The plaintiffs are not seeking to recover wharfage, and the first section of the act has, therefore, no direct bearing upon the present controversy. But it is claimed that by the second section the defendants had the right to have the sugars remain on the plaintiffs' wharf for a period not exceeding twenty-four hours without charge. The second section is as follows: "It shall be lawful for the owners or lessees of any pier, wharf or bulk-head within the cities of New Nork and Brooklyn to charge and collect the sum of five cents per ton on all goods, merchandise and materials remaining on the pier, wharf or bulk-head owned or leased by him for every day after the expiration of twenty-four hours from the time such goods, merchandise and materials shall have been left or deposited on such pier, wharf or bulk-head, and the same shall be a lien thereon." It will be observed that the section does not in terms prohibit wharfingers from entering into special contracts for the use of their wharves for the storage or deposit of goods thereon during the first twenty-four hours. It simply declares it to be lawful for owners or lessees of wharves or piers to charge the rate specified upon goods remaining thereon more than twenty-four hours. The public wharves in New York and Brooklyn are, in general, extensions of public streets, and the second section of the act may have been enacted for the protection of wharfingers on the public wharves against the annoyance and obstruction which might be occasioned by the accumulation of goods, merchandise and materials thereon, and to furnish a motive to the owner of property for its prompt removal. This view is quite consistent with the course of legislation and the decisions. But however this may be, we think the statute cannot be construed to prohibit the owner of a private wharf from entering into a contract for the landing and *Page 136 
deposit of goods upon his wharf upon such terms as may be agreed upon between himself and the owner of the goods, nor can it be construed as requiring him to store goods for any period of time without compensation. Assuming that such a regulation would be within the competency of the legislature, as to which we express no opinion, nevertheless the intention of the legislature to exercise such an exceptional power cannot be inferred from the language of the act of 1872. The act can have effect without imputing to the legislature the design attributed to it by the defendants. (See Wetmore v. Brooklyn Gas-Light Co., 42 N.Y. 384. )
We think the plaintiffs were entitled to maintain the action and that the judgment should be affirmed.
All concur.
Judgment affirmed.